DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 1606 (connection joint 1606; [0087], line 4).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 357 (Fig. 3), 700, 701, 750 (Fig. 9).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “1100” has been used to designate both the bolt-on bracket and the actuator in Fig. 10.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because in line 1, “An” should be --A--.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
[0049], line 2, “bold” should be --bolt--.
[0068], lines 2-3, ““first end 1356 with a pin opening 1354” seemingly should be --first end 1354 with a pin opening 1356--, in line with Fig. 10.
[0072], lines 2-3, “first end 1426 with a pin opening 1424” seemingly should be --first end 1424 with a pin opening 1426--, in line with Fig. 10.
[0077], lines 4-5, “cotter pins 1212 and 1214” seemingly should be --cotter pins 1214 and 1216-, in line with Fig. 10.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  Claim 1 lacks any structural or functional relationship of the mid plate assembly to the rest of the claimed system.  It is therefore unclear what, if any, connection the system must have to the mid plate assembly.  Claims 2-9 are rejected as dependent on a rejected base claim.
Claim 5 recites the limitation "a second pin" in line 4.  A second pin implies a first pin.  There is insufficient antecedent basis for a first pin in the claim.
Claim 6 recites the limitation "the second pin" in line 4.  A second pin implies a first pin.  There is insufficient antecedent basis for both a first pin and the second pin in the claim.  It appears that claim 6, which is dependent on claim 4, may be intended to depend on claim 5.
Claim 7 recites the limitation "the first and the second pins" in 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fast (U.S. 2014/0034341).
Regarding claim 1, Fast discloses (Fig. 15-21) a removably installable row planter tool bar weight transfer system adapted to adjust weight transfer along a row planter tool bar by an actuator, the system comprising: a first bracket assembly comprising: a primary bracket plate (one of triangular profiled plates 334 along with the respective upper half of sectioned tube 330); a secondary bracket plate (the other of triangular profiled plates 334); a lower tool bar plate (the lower half of sectioned tube 330, attached to the primary bracket plate); a first set of fasteners for securing the primary bracket plate to the secondary bracket plate (via a common shaft) and for securing the primary bracket plate and secondary bracket plate to the lower tool bar plate (bolts in mounting plate 332); a second bracket assembly comprising: a primary bracket plate (lug plate 266); a secondary bracket plate (horizontal plate connecting lug plate 266 to the top surface of toolbar 66); a lower tool bar plate (horizontal plate connecting lug plate 266 to the bottom surface of toolbar 66); a second set of fasteners for securing the primary bracket plate to the secondary bracket plate and for securing the primary bracket plate and secondary bracket plate to the lower tool bar plate (given that the plates are shown as separate components connected together, it is presumed that a set of fasteners holds them together, which could be welds, adhesives, or other fasteners such as bolts; it is noted that welds and adhesives are removable, albeit with less convenience than bolts); a mid plate assembly comprising a first and a second mid plate (wing link members 314); and wherein the first bracket assembly and the second bracket assembly when secured to the row planter tool bar are adapted to provide for the application of a force on the row planter tool bar by the actuator ([0016]).
Regarding claim 4, Fast further discloses (Fig. 15-21) that the lower tool bar plate of the second bracket assembly (the horizontal plate connecting lug plate 266 to the bottom surface of toolbar 66) is adapted to be positioned on a bottom surface of the row planter tool bar.
Regarding claim 8, Fast further discloses (Fig. 15-21) that the actuator is a hydraulic actuator (hydraulic cylinder 324).
Claims 1, 4, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Casper (U.S. 2017/0034990).
Regarding claim 1, Casper discloses (Fig. 2-4) a removably installable row planter tool bar weight transfer system adapted to adjust weight transfer along a row planter tool bar (drawbar apparatus 65) by an actuator, the system comprising: a first bracket assembly (mounting bracket 22) comprising: a primary bracket plate (either of two plates on either side of drawbar 70, indicated at 22); a secondary bracket plate (the other of the two plates of mounting bracket 22); a lower tool bar plate (either of two plates connected via bolts to the primary and secondary bracket plates for attachment to a frame); a first set of fasteners for securing the primary bracket plate to the secondary bracket plate (the primary and secondary plates fastened via bolts to a common drawbar) and for securing the primary bracket plate and secondary bracket plate to the lower tool bar plate (the lower plate fastened via bolts); a second bracket assembly (at joint 85) comprising: a primary bracket plate (upright protrusion 100); a secondary bracket plate (side plate 125 or 135); a lower tool bar plate (horizontal bracket plate 90, which is shown to comprise two stacked, horizontal plates); a second set of fasteners for securing the primary bracket plate to the secondary bracket plate (fasteners 140, 140’) and for securing the primary bracket plate and secondary bracket plate to the lower tool bar plate (given that the plates are shown as separate components connected together, it is presumed that a set of fasteners holds them together, which could be welds, adhesives, or other fasteners such as bolts; the lower tool bar plate 90 is also seen to be comprised of two stacked horizontal plates, the bottom of which is fastened to the assembly via U-bolts); a mid plate assembly comprising a first and a second mid plate (plates to which actuator 220 is attached at its end opposite the first bracket assembly); and wherein the first bracket assembly and the second bracket assembly when secured to the row planter tool bar are adapted to provide for the application of a force on the row planter tool bar by the actuator (double acting cylinder 220; [0051]).
Regarding claim 4, Casper further discloses (Fig. 2-4) that wherein the lower tool bar plate of the first bracket assembly or the second bracket assembly is adapted to be positioned on a bottom surface of the row planter tool bar (the bottom portion of the lower tool bar plate would sit on a lower portion of a side surface of the frame extending to the bottom of the frame).
Regarding claim 8, Casper further discloses (Fig. 2-4) that the actuator is a hydraulic actuator (hydraulic cylinder 220).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Fast as applied to claim 1 and 4 above, and further in view of Horn (U.S. 2009/0056963).
Regarding claim 2, Fast discloses the elements of claim 1 as described above, and further discloses (Fig. 15-21) that the primary bracket plate of the first bracket assembly further comprises: a main plate portion (triangular profiled plate 334) having a first end (bottom) and a second end (top), the first end having a pin opening corresponding to a first pin on the row planter tool bar (the semicircular profile of the bottom of the plate forming an opening for the pivot shaft); a mating plate portion (the top of triangular plate 334) connected to the main plate portion and positioned at the second end of the main plate, the mating plate portion having a securement (hole 336) for securing an end of the actuator; and a rear plate portion (the upper half of sectioned tube 330) connected and perpendicular to the main plate portion, the rear plate portion having an upper tool bar plate adapted to sit on an upper surface of the row planter tool bar (the upper surface of the pivot shaft of the tool bar).
Fast does not disclose that the mating plate portion is connected to the main plate portion by an angled portion.  However, Horn discloses (Fig. 2-4) similar brackets (38, 40) including mating portions for attachment to an actuator 42, and main portions for attachment to a toolbar 18, 28, connected via angled portions.  The angled portion is shown to accommodate different sizes of the actuator and the toolbar.
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to include an angled portion in the primary bracket plate of Fast in order to support a secure connection to the actuator and a wide base of support, as various sizes of actuator and toolbar may be used.
Regarding claim 3, Fast further discloses (Fig. 15-21) that the secondary bracket plate of the first bracket assembly further comprises: a main plate portion (the other triangular plate 334) having a first end (bottom) and a second end (top), the first end having a pin opening corresponding to the first pin on the row planter tool bar (the semicircular profile of the bottom of the plate forming an opening for the pivot shaft); and a mating plate portion (the top of triangular plate 334) connected to the main plate portion and positioned at the second end of the main plate, the mating plate portion having a securement (hole 336) for securing a first end of the actuator.
Fast does not disclose that the mating plate portion is connected to the main plate portion by an angled portion.  However, Horn discloses (Fig. 2-4) similar brackets (38, 40) including mating portions for attachment to an actuator 42, and main portions for attachment to a toolbar 18, 28, connected via angled portions.  The angled portion is shown to accommodate different sizes of the actuator and the toolbar.
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to include an angled portion in the primary bracket plate of Fast in order to support a secure connection to the actuator and a wide base of support, as various sizes of actuator and toolbar may be used.
As applied to claims 5 and 6, the designation of the first and second bracket assemblies described above with regard to claims 1 and 4 are reversed.  In other words, what was described as the first bracket assembly will be considered the second bracket assembly, and vice versa, in consideration of claims 5 and 6.  It is noted that the first and second bracket assemblies as recited in claims 1 and 4 comprise identical features, so switching their designation would not affect the rejection of claim 1.
Regarding claim 5, Fast discloses the elements of claim 1 as described above, and further discloses (Fig. 15-21) that the primary bracket plate of the second bracket assembly further comprises: a main plate portion (triangular profiled plate 334) having a first end (bottom) and a second end (top), the first end having a pin opening corresponding to a first pin on the row planter tool bar (the semicircular profile of the bottom of the plate forming an opening for the pivot shaft); a mating plate portion (the top of triangular plate 334) connected to the main plate portion and positioned at the second end of the main plate, the mating plate portion having a securement (hole 336) for securing an end of the actuator; and a rear plate portion (the upper half of sectioned tube 330) connected and perpendicular to the main plate portion, the rear plate portion having an upper tool bar plate adapted to sit on an upper surface of the row planter tool bar (the upper surface of the pivot shaft of the tool bar).
Fast does not disclose that the mating plate portion is connected to the main plate portion by an angled portion.  However, Horn discloses (Fig. 2-4) similar brackets (38, 40) including mating portions for attachment to an actuator 42, and main portions for attachment to a toolbar 18, 28, connected via angled portions.  The angled portion is shown to accommodate different sizes of the actuator and the toolbar.
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to include an angled portion in the primary bracket plate of Fast in order to support a secure connection to the actuator and a wide base of support, as various sizes of actuator and toolbar may be used.
Regarding claim 6, Fast further discloses the elements of claim 4 as described above, and further discloses (Fig. 15-21) that the secondary bracket plate of the second bracket assembly further comprises: a main plate portion (the other triangular plate 334) having a first end (bottom) and a second end (top), the first end having a pin opening corresponding to the first pin on the row planter tool bar (the semicircular profile of the bottom of the plate forming an opening for the pivot shaft); and a mating plate portion (the top of triangular plate 334) connected to the main plate portion and positioned at the second end of the main plate, the mating plate portion having a securement (hole 336) for securing a first end of the actuator.
Fast does not disclose that the mating plate portion is connected to the main plate portion by an angled portion.  However, Horn discloses (Fig. 2-4) similar brackets (38, 40) including mating portions for attachment to an actuator 42, and main portions for attachment to a toolbar 18, 28, connected via angled portions.  The angled portion is shown to accommodate different sizes of the actuator and the toolbar.
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to include an angled portion in the primary bracket plate of Fast in order to support a secure connection to the actuator and a wide base of support, as various sizes of actuator and toolbar may be used.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fast as applied to claim 1 above, and further in view of Magee (U.S. 4,862,758).
Fast discloses the elements of claim 1 as described above, but does not disclose a mid plate assembly comprising a first and a second mid plate; wherein the mid plate assembly further comprises each of the first and the second mid plates having a first pin opening and a second pin opening corresponding to the first and the second pins on the row planter tool bar, wherein the first pin opening of each of the first and the second mid plates is larger than the first pin and permits the first pin to move in the first pin opening.  It is noted that the mid plate assembly of Fast described above with regard to claim 1 is being disregarded in consideration of claim 7.
However, Magee discloses (Fig. 1-5) a similar tool bar weight transfer system comprising a mid plate (lever 41’), wherein the mid plate has a first pin opening (elongated slot 50’) and a second pin opening (accommodating pin 46’) corresponding to first and the second pins (38’, 46’) on the row planter tool bar, wherein the first pin opening of the mid plate is larger than the first pin and permits the first pin to move in the first pin opening.
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide a mid plate in the system of Fast as taught by Magee in order to support the toolbar as it folds and unfolds.
Magee does not disclose a mid plate assembly comprising a first and a second mid plate.  However, mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide a second mid plate to function in the same way as the first and further support the toolbar folding.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fast as applied to claim 1 above, and further in view of Boriack (U.S. 2019/0021212).
Fast discloses the elements of claim 1 as described above, but does not disclose that actuation of the actuator is based on a control signal from a controller and derived from an output of at least one sensor.  However, Boriack discloses (Fig. 4-6) a similar toolbar weight transfer system wherein actuation of an actuator is based on a control signal from a controller and derived from an output of at least one sensor ([0032], lines 14-19).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to actuate the actuator of Fast based on a control signal derived from a sensor as taught by Boriack.  Doing so would provide more precise control of the toolbar.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Turnis (U.S. 5,429,195) Fig. 4; removable bracket assemblies (74), actuator (hydraulic drive assembly 70).
Tilbury (U.S. 3,814,191) Fig. 1; bracket assemblies attached to toolbar with removable U-bolts.
Schenk (U.S. 4,324,296) Fig. 3-6; removable bracket assemblies having primary, secondary, and lower plates.
Roth (U.S. 3,797,580) Fig. 2; bracket assemblies removable by U-bolts (44) and having slotted mid plate.
Mosdal (U.S. 6,213,219) Fig. 2-4; bracket assemblies removable by U-bolts.
Delaurier (U.S. 5,492,182) Fig. 1; removable actuator bracket (80).
Blair (U.S. 4,031,965) Fig. 6-7; removable (94) brackets with primary, secondary, lower plates.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A NORMILE whose telephone number is (571)272-4527. The examiner can normally be reached 8-4 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS WILL can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/I.A.N./Examiner, Art Unit 3671                    


/Alicia Torres/Primary Examiner, Art Unit 3671